DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.

Response to Amendment
Examiner acknowledges the amendments to the claims received on 9/24/2021 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 9-10 in the filing on 9/24/2021 that the cited prior art does not teach “wherein the first display attribute is set for all items associated with the first character included in the first object, and is based on a number of the items associated with the first character, wherein the first display attribute is maintained while the first object containing the first character is displayed” in claim 1.
Response to Argument 1: Respectfully, LG Electronics teaches an object (banner) containing a character (‘B’) and a first display attribute (progress bar) [LG Electronics Fig. 4-5].  LG Electronics teaches space between A and B is considered an object containing the letter A.  The size of the space between A and B is considered a display attribute.  This size corresponds proportionally to the amount (number) of data that starts with A.  This size is set for all items associated with the letter A as the user scrolls (i.e. does not change like a progress bar) [Dunton Col 6 lines 42-49].  See rejection below for more details.  

This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 9/24/2021 is moot in view of new grounds of rejection necessitated by the applicant’s amendment.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., Patent Application Publication number US 20100298034 A1, (hereinafter “Shin”), in view of Korean Patent Application KR20130047388A (hereinafter “LG Electronics”) included in 892 dated 12/8/2020, in view of Dunton et al., Patent Application Publication number US 9024864 B2 (hereinafter “Dunton”).
Claim 1:  Shin teaches “A method of displaying a user interface by an electronic device (Shin Fig. 2 shows UI on a mobile device), the method comprising: 
displaying a scrollable list including a plurality of items (i.e. in screen "101", a plurality of items related to index information disclosed in the list index area 13, that is, "Agnes Green, Albert Luke, Alex Kim, Alice Lee, Ammy Shelly, etc.", may be displayed in the list area 15… and supports a scroll function [Shin 0055, Fig. 2]); 
displaying a scrollbar corresponding to a plurality of indexes, the scrollbar being displayed concurrently with the scrollable list (i.e. a first search area 21, which contains a first index group 23 including at least one index for a list search [Shin 0056, Fig. 2] note: Fig. 2 shows scrollbar 23 containing a plurality of indexes, A-H.  The scrollbar is concurrently displayed with the list of names in a phone book); 
scrolling the plurality of items of the scrollable list, based on a user input (i.e. the user may generate a touch drag event in a first direction, for example, in an up-and-down direction… by stopping the touch drag at index "E", the mobile terminal may change the list index area 13 and the list area 15 [Shin 0057, Fig. 2]); and 
while the plurality of items of the scrollable list is being scrolled (i.e. the user may generate a touch drag event in a first direction, for example, in an up-and-down direction [Shin 0057, Fig. 2]),
displaying a first object… to overlay a portion of the scrollable list such that the plurality of items is scrollable separately with respect to the first object (i.e. a separate first popup window 25 [Shin 0056, Fig. 2 element 25] note: the speech bubble containing the letter A is floating over the list of names in the phonebook.  From Fig. 2, screen 103 and 105 shows that the phonebook is separately scrollable, from names starting with A to names starting with E, independently of the speech bubble), the first object containing a first character to indicate one of the plurality of indexes related to a first portion of the plurality of items of the scrollable list that is currently displayed during scrolling (i.e. a separate first popup window 25 for the specified index… when the user touches index "A" of the first index group 23, the mobile terminal displays an image or a character corresponding to "A" in the first popup window 25 [Shin 0056, Fig. 2] note: Fig. 2 screen 103 shows a portion of the list of names starting with A, alongside the speech bubble containing ‘A’),…, and
changing the character contained in the first object to a second character to indicate another one of the plurality of indexes…, based at least on a second portion of the plurality of items of the scrollable list that is currently displayed during the scrolling (i.e. after a touch down event for "A" is generated, the user may generate a touch drag event in a first direction, for example, in an up-and-down direction, while maintaining the touch down event. Then, the mobile terminal may display indexes belonging to the first index group 23, each of which the user touches according to the generation of the touch drag event, in the first popup window 25 in line with the progress of the touch drag event. Subsequently, if the user specifies index "E" by stopping the touch drag at index "E", the mobile terminal may change the list index area 13 and the list area 15, based on the specified index, as illustrated in screen "105" [Shin 0057]),…”
Shin teaches a character and an object with a letter inside a speech bubble.  Shin is silent regarding “a first display attribute… wherein the first display attribute is maintained while the first object containing the first character is displayed…and changing the first display attribute to a second display attribute… wherein the second display attribute corresponds to a number of items that are associated with the second character included in the first object, and wherein the second display attribute is maintained while the first object containing the second character is displayed.”
LG Electronics teaches “displaying a first object with a first display attribute to overlay a portion of the scrollable list such that the plurality of items is scrollable separately with respect to the first object, the first object containing a first character to indicate one of the plurality of indexes related to a first portion of the plurality of items of the scrollable list that is currently (i.e. the indicator representing the group reflects the index, such as 'B' [LG Electronics page 9, 3rd paragraph]… indicator represents the name of the group and may also have some visually distinctive features. For example, an indicator displayed in the form of a bar may initially have a thickness h (ie, when the top item is displayed in a group) [LG Electronics page 10, 2nd paragraph, Fig. 4-5]… Referring to FIG. 5, the display unit 151 may display the thickness of the indicator to reflect the relative positions of the items included in the second part of the group [LG Electronics page 10, 7th paragraph, Fig. 4-5] note: object corresponding to Fig. 4 banner 220; display attribute corresponding to Fig. 5 progress bar 222; banner overlays list in Fig. 4-5; list is separately scrollable from banner in Fig. 4-5; banner contains character ‘B’ the list containing last names starting with ‘B’),…, wherein the first display attribute is maintained while the first object containing the first character is displayed (LG Electronics Fig. 4-5 show that as long as the banner object is maintained on the screen, the progress bar attribute is also maintained on the screen), and
changing the character contained in the first object to a second character to indicate another one of the plurality of indexes and changing the first display attribute to a second display attribute, based at least on a second portion of the plurality of items of the scrollable list that is currently displayed during the scrolling (i.e. the indicator representing the group reflects the index, such as 'B' [LG Electronics pg. 9 2nd para]… the scrolling may include any operation of changing the display area from the display state of the first portion to the display state of the second display portion [LG Electronics pg. 9 3rd para]… the second items included in the one group are displayed and the positions of the second items in the one group are reflected on the indicator [LG Electronics pg. 9 4th para] note: the list is scrolled from the ‘B’ portion to another portion, e.g. ‘C’ portion.  When scrolled to the ‘C’ portion of the list, the letter is changed and a second display attribute is displayed (a progress bar of the letter ‘C’), wherein (i.e. indicator represents the name of the group… [LG Electronics page 10, 2nd paragraph, Fig. 4-5]… Referring to FIG. 5, the display unit 151 may display the thickness of the indicator to reflect the relative positions of the items included in the second part of the group [LG Electronics page 10, 7th paragraph, Fig. 4-5]… the thickness of the indicator may be 7h / 8, 6h / 8 and 5h / 8 [LG Electronics pg 10 paragraph 7-8, Fig. 4-5] note: instant application pg 30 lines 1-5 disclose that an attribute is based on the ratio of the number of items.  Similarly, LG Electronics discloses a bar thickness that follows the ratio of the position of the list.  Thus the bar thickness attribute in Fig. 4-5 corresponds to the number of items associated with the letter ‘B’.  Note2: the first claimed display attribute is “set,” but the second claimed display attribute is not “set,” thus a progress bar may correspond to a second display attribute), and wherein the second display attribute is maintained while the first object containing the second character is displayed (i.e. the indicator representing the group reflects the index, such as 'B' [LG Electronics pg. 9 2nd para]… the scrolling may include any operation of changing the display area from the display state of the first portion to the display state of the second display portion [LG Electronics pg. 9 3rd para]… the second items included in the one group are displayed and the positions of the second items in the one group are reflected on the indicator [LG Electronics pg. 9 4th para] note: the list is scrolled from the ‘B’ portion to another portion, e.g. ‘C’ portion.  When scrolled to the ‘C’ portion of the list, the letter is changed in the indicator.  This discloses that a second character is displayed.  Furthermore, the position of the second items are shown in the indicator.  This discloses that the second display attribute (progress bar) is maintained on the display when the second character is displayed).”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “it may be considered to improve the structural parts and software parts of the terminal [LG Electronics 0004].”
Shin and LG Electronics are silent regarding “wherein the first display attribute is set for all items associated with the first character included in the first object, and is based on a number of the items associated with the first character.”
Dunton teaches “wherein the first display attribute is set for all items associated with the first character included in the first object, and is based on a number of the items associated with the first character (i.e. Index list 202 may be visibly displayed in a vertical manner in such a way as to represent the proportional number of options associated with each item in index list 202. An example of this is illustrated in FIG. 2 where "A" represents approximately twice the space as "B" in index list 202. Thus, there is approximately twice the number of rock music titles in the first list of options that start with the letter "A" than there are that start with the letter "B" [Dunton Col 6 lines 42-49, Fig. 2]),”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin and LG Electronics to include the feature of having the ability to display a size attribute as disclosed by Dunton.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “traverse very long lists of options with two simple slider-type motions [Dunton Col 2 lines 1-2].”

Claim 9: Shin, LG Electronics, and Dunton teach an electronic device (i.e. mobile terminal [Kim 0074]), comprising: a display (i.e. a touch screen [Kim 0032); and a processor (i.e. processor [Kim 0104]) configured to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.  

Claim 20:  Shin, LG Electronics, and Dunton teach all the limitations of claim 1, above.  Dunton teaches “wherein the first display attribute corresponds to a first display size of the first object, and the second display attribute corresponds to a second display size of the first object, 
wherein when the number of the items associated with the first character is different from the number of the items associated with the second character, the first display size and the second display size are different (i.e. Index list 202 may be visibly displayed in a vertical manner in such a way as to represent the proportional number of options associated with each item in index list 202. An example of this is illustrated in FIG. 2 where "A" represents approximately twice the space as "B" in index list 202. Thus, there is approximately twice the number of rock music titles in the first list of options that start with the letter "A" than there are that start with the letter "B" [Dunton Col 6 lines 42-49, Fig. 2]), 
wherein the first display size of the first object containing the first character is consistent for all of the first portion of the plurality of items, and 
wherein the second display size of the first object containing the second character is consistent for all of a second portion of the plurality of items (i.e. in FIG. 2 where "A" represents approximately twice the space as "B" in index list 202. Thus, there is approximately twice the number of rock music titles in the first list of options that start with the letter "A" than there are that start with the letter "B" [Dunton Col 6 lines 42-49, Fig. 2] note: Size of index A and index B do not change in size as the user scrolls).”  


Claim 26: Claim 26 is similar in content and in scope to claim 20, thus it is rejected under the same rationale.

Claims 21-23 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of LG Electronics, in view of Dunton, in view of Dietz, Patent Application Publication number US 20060184901 A1 (hereinafter “Dietz”).
Claim 21:  Shin, LG Electronics, and Dunton teach all the limitations of claim 1, above.  Shin, LG Electronics, and Dunton are silent regarding “wherein the first display attribute corresponds to a first color of the first object, and the second display attribute corresponds to a second color of the first object, wherein when the number of the items associated with the first character is different from the number of the items associated with the second character, the first color and the second color are different, wherein the first color of the first object containing the first character is consistent for all of the first portion of the plurality of items, and wherein the second color of the first object containing the second character is consistent for all of a second portion of the plurality of items.”
Dietz teaches “wherein the first display attribute corresponds to a first color of the first object, and the second display attribute corresponds to a second color of the first object, 
wherein when the number of the items associated with the first character is different from the number of the items associated with the second character, the first color and the second color are different (Dietz Fig. 8 shows 10 article results, a first portion, and 5 atlas results, a second portion.  The number of results of each portion are different.  Blue and green are different colors), 
wherein the first color of the first object containing the first character is consistent for all of the first portion of the plurality of items (Dietz Fig. 8 shows 10 article results, a first portion, and 5 atlas results, a second portion.  The first portion is consistently blue for all of the first portion), and 
wherein the second color of the first object containing the second character is consistent for all of a second portion of the plurality of items (Dietz Fig. 8 shows 10 article results, a first portion, and 5 atlas results, a second portion.  The second portion is consistently green for all of the second portion).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin, LG Electronics, and Dunton to include the feature of having the ability to display colors as an attribute as disclosed by Dietz.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “provides contextual information regarding various portions of the content set [Dietz 0005].”

Claim 22:  Shin, LG Electronics, and Dunton teach all the limitations of claim 1, above.  Shin, LG Electronics, and Dunton are silent regarding “wherein the first display attribute indicates a first portion of the first object that is shaded, and the second display attribute indicates a second portion of the first object that is shaded, and wherein the first portion and the second portion are different when the number of items associated with the first character is different from the number of items associated with the second character.”

wherein the first portion and the second portion are different when the number of items associated with the first character is different from the number of items associated with the second character (Dietz Fig. 8 shows 10 article results, a first portion, and 5 atlas results, a second portion.  The number of results of each portion are different.  Blue and green are different shades, as green is a yellow-ish shade or hue of blue).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin, LG Electronics, and Dunton to include the feature of having the ability to display shading as disclosed by Dietz.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “provides contextual information regarding various portions of the content set [Dietz 0005].”

Claim 23:  Shin, LG Electronics, and Dunton teach all the limitations of claim 1, above.  Shin, LG Electronics, and Dunton are silent regarding “wherein the first display attribute indicates a first icon in which the character is enclosed, and the second display attribute indicates a second icon in which the character is enclosed, wherein the first icon and the second icon have different shapes.”
Dietz teaches “wherein the first display attribute indicates a first icon in which the character is enclosed (Dietz Fig. 8 element 730a shows a first icon with the character ‘10’ enclosed), and the second display attribute indicates a second icon in which the character is enclosed (Dietz Fig. 8 element 730b shows a first icon with the character ‘5’ enclosed), wherein (Dietz Fig. 8 elements 730a and 730b are different shapes).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin, LG Electronics, and Dunton to include the feature of having the ability to display shapes as disclosed by Dietz.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “provides contextual information regarding various portions of the content set [Dietz 0005].”

Claim 27: Claim 27 is similar in content and in scope to claim 21, thus it is rejected under the same rationale.

Claim 28: Claim 28 is similar in content and in scope to claim 22, thus it is rejected under the same rationale.

Claim 29: Claim 29 is similar in content and in scope to claim 23, thus it is rejected under the same rationale.

Claims 24-25 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of LG Electronics, in view of Dunton, in view of Jobs et al., Patent Application Publication number US 20080174570 A1 (hereinafter “Jobs”).
Claim 24:  Shin, LG Electronics, and Dunton teach all the limitations of claim 1, above.  
Shin teaches “wherein the first display attribute includes a first alphanumeric text string indicating… a first contact included in the plurality of indexes that are associated with the first (Shin Fig. 2 screens 105-107 shows a floating icon of a first object, “E,” and an additional display attribute “Z,” where Z is an alphanumeric text string.  “E” and “Z” indicate a contact starting with the letters “Ez”), and wherein the second display attribute includes a second alphanumeric text string indicating… a second contact included in the plurality of indexes that are associated with the second character (Shin Fig. 7 screens 701-702 shows a floating icon of a first object, “N,” and an additional display attribute “S,” where S is an alphanumeric text string.  “N” and “S” indicate a contact starting with the letters “Ns” in Korean).”
Shin teaches an index of contacts starting with a first character and additional textual information.  Shin is silent regarding the additional textual information being “a number of communications with a first contact,” and “a number of communication with a second contact.”
Jobs teaches “wherein the first display attribute includes a first alphanumeric text string indicating a number of communications with a first contact (i.e. the number 2804 of consecutive calls [Jobs 0535, Fig. 28A] note: the “(3)” indicates 3 consecutive calls involving Kim Brook),” and “wherein the second display attribute includes a second alphanumeric text string indicating a number of communications with a second contact (i.e. the number 2804 of consecutive calls [Jobs 0535, Fig. 28A] note: the “(2)” indicates 2 consecutive calls involving Bruce Walker).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin, LG Electronics, and Dunton to include the feature of having the ability to display a number of communications as disclosed by Jobs.  


Claim 25:  Shin, LG Electronics, and Dunton teach all the limitations of claim 1, above.  
Shin teaches “wherein the first display attribute includes a first alphanumeric text string indicating… a first contact included in the plurality of indexes that are associated with the first character (Shin Fig. 2 screens 105-107 shows a floating icon of a first object, “E,” and an additional display attribute “Z,” where Z is an alphanumeric text string.  “E” and “Z” indicate a contact starting with the letters “Ez”), and wherein the second display attribute includes a second alphanumeric text string indicating… a second contact included in the plurality of indexes that are associated with the second character (Shin Fig. 7 screens 701-702 shows a floating icon of a first object, “N,” and an additional display attribute “S,” where S is an alphanumeric text string.  “N” and “S” indicate a contact starting with the letters “Ns” in Korean).”
Shin teaches an index of contacts starting with a first character and additional textual information.  Shin is silent regarding the additional textual information being “a time of a most-recent communication with a first contact,” and “a time of a most-recent communication with a second contact.”
Jobs teaches “wherein the first display attribute includes a first alphanumeric text string indicating a time of a most-recent communication with a first contact (i.e. the date and/or time 2806 of the last call [Jobs 0535, Fig. 28A] note: the “2:44pm” indicates a time of a most-recent communication involving Kim Brook),” and “wherein the second display attribute includes a second alphanumeric text string indicating a time of a most-recent communication with a (i.e. the date and/or time 2806 of the last call [Jobs 0535, Fig. 28A] note: the “Jan 26 10:53am” indicates a time of a most-recent communication involving Bruce Walker).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin, LG Electronics, and Dunton to include the feature of having the ability to display a number of communications as disclosed by Jobs.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “interfaces increase the effectiveness, efficiency and user satisfaction with portable multifunction devices [Jobs 0007].”

Claim 30: Claim 30 is similar in content and in scope to claim 24, thus it is rejected under the same rationale.

Claim 31: Claim 31 is similar in content and in scope to claim 25, thus it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171